            Case 1:20-cv-00944-LJL Document 20 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             8/10/2020
                                                                       :
CLIFFORD CASMENTO, JR.,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-0944 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
VOLMAR CONSTRUCTION, INC., et al.,                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Clifford Casmento, Jr. moves to compel discovery pursuant to Fed. R. Civ. P. 37

and Local Rule 37.2. Dkt. No. 19. Defendants have not submitted a response. Plaintiff’s

requests and the Court’s orders are as follows:

    1. Inadequate ESI Search. Plaintiff complains that Defendants’ search for electronically

        stored information (“ESI”) in response to Plaintiff’s request for documents has been

        deficient in that it was limited to a handful of documents and contains no ESI from many

        relevant custodians. Defendants are ORDERED to conduct a reasonable search for

        responsive ESI on pain that, if Defendants do not do so, Plaintiff may move for sanctions

        under Fed. R. Civ. P. 37. The Court is without sufficient information to determine what a

        reasonable search would require.

    2. Plaintiff’s Personnel File. Defendants are ORDERED to produce Plaintiff’s personnel

        file responsive to number 2 of Plaintiff’s requests for production of documents.
         Case 1:20-cv-00944-LJL Document 20 Filed 08/10/20 Page 2 of 2




   3. Hiring and Firing. Defendants are ORDERED to produce nonprivileged documents

      concerning the hiring and firing of Plaintiff and performance reviews of Plaintiff pursuant

      to numbers 3, 4 and 5 of Plaintiff’s requests for production of documents.

   4. 26 Federal Plaza Contract(s). Contracts related to the Volmar project at the 26 Federal

      Plaza Site are relevant. Defendants are ORDERED to produce documents responsive to

      number 10 of Plaintiff’s requests for production of documents.

   5. Safety Records. Defendants are ORDERED to produce documents responsive to

      numbers 11-16 and 18-22 of Plaintiff’s requests for production of documents, all of

      which relate to health and safety issues with respect to the 26 Federal Plaza Site.


      SO ORDERED.


Dated: August 10, 2020                             __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
